In an action, inter alia, to recover damages for breach of a lease, the defendants appeal from an order of the Supreme Court, Kings County (Vaughan, J.), dated September 23, 2009, which denied their motion to vacate a judgment of the same court dated April 2, 2009, in favor of the plaintiff and against them in the total sum of $109,294.02, entered upon their default in filing opposition to the plaintiffs motion for summary judgment.
Ordered that the order is modified, on the facts and as an exercise of discretion, by deleting the provision thereof denying that branch of the defendants’ motion which was to vacate so much of the judgment as was in favor of the plaintiff and against the individual defendant, Hong Jian Liu, and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.
The individual defendant, Hong Jian Liu, demonstrated a reasonable excuse for his default and a potentially meritorious defense (see CFLR 5015 [a] [1]; Martins v Yukhayev, 63 AD3d 697, 698 [2009]). Accordingly, that branch of the defendants’ motion which was to vacate so much of the judgment as was in favor of the plaintiff and against the individual defendant should be granted.
The defendants’ remaining contentions are without merit. Dillon, J.P., Florio, Roman and Sgroi, JJ., concur.